     Case 2:19-cv-01179-KJM-DMC Document 113 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS MORGAN,                               No. 2:19-CV-1179-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MORGAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Defendants’ motion, ECF No. 98, for modification

19   for the schedule for this litigation. Defendants seek a six-month extension of the discovery cut-

20   off deadline and the dispositive motions filing deadline. See id. at 1. Good cause appearing

21   therefor, Defendants’ motion will be granted.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-01179-KJM-DMC Document 113 Filed 02/17/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     Defendants’ motion, ECF No. 98, for modification of the Court’s August

 3   20, 2020, scheduling order is granted;

 4                  2.     The parties may conduct discovery until August 16, 2021; and

 5                  3.     All dispositive motions shall be filed within 90 days after the discovery

 6   cut-off date specified above.

 7

 8

 9   Dated: February 17, 2021
                                                          ____________________________________
10                                                        DENNIS M. COTA
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
